DETAILED ACTION
This action is responsive to the Amendments and Remarks received 11/08/2021 in which claims 2, 6, 10, and 11 are cancelled, claims 1, 3, 7–9, 14, and 15 are amended, and no claims are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends the prior art is deficient because it only teaches that the prediction mode informs whether the transform skip flag is present for the chroma component.  Applicant contends the claim requires that the prediction mode informs whether the transform skip flag is present for the luma component.  Examiner finds such an argument mean that the claim is not supported by the Specification.  See rejection under 35 U.S.C. 112(a), infra.  Examiner additionally finds that such an argument frustrates the limitation of claim 1 recited just prior to the averred the limitation.  That is, the claim states that a transform skip flag is included in residual related information.  Examiner additionally finds such an argument undermines other claims dependent on claim 1, for example claim 7, which explicitly says the transform skip flag is always present for the luma component (i.e. regardless of prediction mode).  Thus, if Applicant’s argument were correct, claim 7 would violate 35 U.S.C. 112(d), which requires all of the features of the claim upon which it depends.  In other words, Examiner does not find persuasive Applicant’s assertion that the averred feature is differentiable over the prior art because Examiner finds (1) Applicant has failed to show support for the averred feature as argued; (2) Applicant’s other recited features in claim 1 suggest a different interpretation; and (3) Applicant’s claim 7 suggests a different interpretation of the invention, i.e. that luma transform skip flag is always present, 
Other claims are not argued separately.  Remarks, 9.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3–5, 7–9, and 12–15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  This is a new matter rejection.  Applicant has failed to particularly point out applicable sections of the original disclosure supporting the amendment that Applicant avers (on page 8 of the Remarks) means that the transform skip flag for the luma component is based on the prediction mode as filed in response to the First Office Action.  “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirements.”  MPEP 2163(I)(B).  “[W]ith respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.”  MPEP 2163(II)(A).  See also MPEP 2163(II)(A)(3)(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba (US 2021/0243475 A1) and Jun (US 2021/0136395 A1).
Claims 1, 4, 5, and 7 are alternatively rejected according to the above and below, with further reliance on Rosewarne (US 2017/0127090), paragraph [0165], which explains transform skip may be desirable for IBC and palette coding modes (screen content modes rather than natural content modes).
Regarding claim 1, the combination of Tsukuba and Jun teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  obtaining prediction mode information and residual related information from a bitstream (Tsukuba, ¶ 0112:  teaches an algorithm decision that utilizes a determination of prediction mode; Tsukuba, ¶ 0121:  teaches the bitstream can include a residual data presence flag, also termed a “coded block flag” (cbf); Tsukuba, ¶ 0142:  teaches an encoded bitstream in which the data described in the publication resides); deriving prediction samples of a current block by performing prediction based on the prediction mode information (While Tsukuba would certainly teach to the skilled artisan this limitation given the limitation’s well-known generic nature, Tsukuba does not explicitly teach that prediction modes inform the encoder or decoder how to derive prediction samples for the current (target) block to be coded; Jun, ¶ 0151:  teaches the generation of prediction units of a target unit based on prediction mode information; see also Jun, ¶ 0198); deriving residual samples of the current block based on the residual related information (Jun, ¶ 0205:  teaches generating a residual block; Jun, ¶ 0220:  teaches information indicating information about residual data; Applicant’s original claim 2 appears to define “residual related information” as the transform skip flag; Tsukuba, ¶ 0286:  teaches transform skip flag); and generating reconstructed samples of the current block based on the prediction samples and the residual samples (Jun, ¶ 0129:  teaches that blocks are reconstructed through the encoding or decoding process, which is described throughout the document), wherein the residual related information includes a transform skip flag based on whether the current block is a luma component block or a chroma component block (Examiner interprets this limitation as drawn to when it is appropriate to either omit or infer, rather than signal explicitly, a transform skip flag; Tsukuba, Fig. 27 and ¶ 0286:  describe an embodiment where the transform skip flag for chroma is always omitted in favor of inference from the transform skip flag for luma; Tsukuba, ¶ 0285–0286:  teaches the prior art process of always transmitting the transform skip flag for both luminance (luma) and chrominance (chroma) as well as the proposed process of eliminating the transform skip flag for chrominance by using inference from the signaling of the luma transform skip flag; Examiner finds this teaching teaches signaling the transform skip flag for luma blocks), wherein whether the residual related information includes the transform skip flag for the luma component block is determined based on a prediction mode derived based on the prediction mode information (Tsukuba, ¶ 0289:  teaches the type of prediction mode can inform whether the transform skip flag is signaled in the bitstream), and wherein the transform skip flag represents whether a transform skip is applied to the current block (Tsukuba, 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Tsukuba, with those of Jun, because both references are drawn to the same field of endeavor and because the skilled artisan would readily recognize the details regarding deriving prediction samples and residual samples as nominal recitations of well-represented elements in the prior art.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Tsukuba and Jun used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Tsukuba and Jun teaches or suggests the image decoding method of claim 1, wherein the residual related information does not include the transform skip flag for the chroma component block based on the current block which is the chroma component block (Examiner interprets this limitation as drawn to when it is appropriate to either omit or infer, rather than signal explicitly, a transform skip flag; Tsukuba, Fig. 27 and ¶ 0286:  describe an embodiment where the transform skip flag for chroma is always omitted in favor of inference from the transform skip flag for luma).
Regarding claim 5, the combination of Tsukuba and Jun teaches or suggests the image decoding method of claim 4, wherein the transform skip flag for the chroma component block is not explicitly signaled based on the current block which is the chroma component block (Examiner interprets this limitation as drawn to 
Regarding claim 7, the combination of Tsukuba and Jun teaches or suggests the image decoding method of claim 1, wherein:  the residual related information includes the transform skip flag for the luma component block and does not include the transform skip flag for the chroma component block based on the prediction mode which is an intra prediction mode (Tsukuba, ¶¶ 0288 and 0289:  teaches two scenarios in which the chroma transform skip flag is set to be inferred from luma, and therefore not included in the bitstream, based on the type of prediction mode being intra prediction), and the residual related information includes the transform skip flag for the luma component block and the transform skip flag for the chroma component block based on the prediction mode which is an inter prediction mode (Tsukuba, ¶ 0290:  teaches the encoder can break with the pre-defined conditions and simply control whether the chroma transform skip flag will be inferred from luma; Examiner notes this teaching teaches any scenario not already addressed in the other scenarios described with respect to Tsukuba’s Fig. 27; Furthermore, Tsukuba, ¶ 0291:  provides in a catch-all paragraph for any other number of possibilities not specifically reflected in Tsukuba’s Fig. 27 and corresponding description).
Claims 3, 8, 9, 12–15 rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba, Jun, and Jang (US 2019/0349587 A1).
Regarding claim 3, the combination of Tsukuba, Jun, and Jang teaches or suggests the image decoding method of claim 1, wherein based on a non-zero significant coefficient being present in the luma component block, the residual related information includes the transform skip flag for the luma component block (Jang, ¶¶ 0162–0163:  teaches the transform skip flag is only signaled when the cbf is true, i.e. indicates presence of non-zero coefficients; see also Jang, ¶¶ 0178 and 0208).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Tsukuba and Jun, with those of Jang, because all three references are drawn to the same field of endeavor and because of the advantages of optimizing the transmission of the transform skip flag (see Jang, ¶‌0023).  This rationale applies to all combinations of Tsukuba, Jun, and Jang used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Tsukuba, Jun, and Jang teaches or suggests the image decoding method of claim 1, wherein the residual related information includes the transform skip flag based on a width and a height of the current block (Jang, ¶ 0164:  teaches transform skip signaling can be based on width and height of current block).
Regarding claim 9, the combination of Tsukuba, Jun, and Jang teaches or suggests the image decoding method of claim 8, wherein the width of the current block is different from the height of the current block, and wherein the residual related information includes the transform skip flag based on the width of the current block smaller than or equal to a first threshold and the height of the current block smaller than or equal to a second threshold (Jang, Eq. 3 and ¶ 0166:  teaches specific threshold values for width and height for controlling transform skip flag transmission; Jang, ¶ 0166:  explains the variables can be any positive integer for M and N; Examiner notes that where M=N, the shape is square; Jang, ¶¶ 0165 and 0166:  teach non-square shapes and suggest M and N are separate variables that do not necessarily have to be equal, i.e. square).
Regarding claim 12, the combination of Tsukuba, Jun, and Jang teaches or suggests the image decoding method of claim 1, wherein the residual related information includes the transform skip flag based on a number of samples included in the current block (Jang, ¶ 0167 and Eq. 4:  teach the variable K, used as a threshold, represents a value of pixels rather than a size determined by width and height).
Regarding claim 13, the combination of Tsukuba, Jun, and Jang teaches or suggests the image decoding method of claim 12, wherein the residual related information includes the transform skip flag based on the number of samples included in the current block smaller than or equal to a third threshold (Jang, ¶ 0167 and Eq. 4:  teach the variable K, used as a threshold, represents a value of pixels rather than a size determined by width and height).
Claim 14
Claim 15 lists the same elements as claim 9, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiang (US 2018/0205979 A1) describes means for turning on and off the signaling of transform skip mode (e.g Abstract).
Rosewarne (US 2015/0326883 A1) describes informing the inference of the chroma channel transform skip flag based on CBF (e.g Abstract and Fig. 17).
Rosewarne (US 2017/0127090) teaches the cbf test is based on prediction mode (¶ 0175), which is important since cbf dictates whether transform is skipped.  Furthermore, the publication explains transform can be skipped for screen content, which is signified by IBC and palette coding modes (¶ 0165).
Li (US 2018/0288415 A1) teaches transform skipping according to mode being non-palette modes (¶ 0064).
Laroche (US 2018/0189982 A1) teaches SCC coding modes including transform skip mode (¶ 0167).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481